Citation Nr: 1547456	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for left ear hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active military service from August 1981 to March 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for left ear hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 1997 rating decision denied entitlement to service connection for bilateral hearing loss disability.

2.  The evidence associated with the claims file subsequent to the July 1997 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.

3.  Right ear hearing loss disability had its onset during active service.

4. Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision denying service connection for bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  
2.  New and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen-Bilateral Hearing Loss

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is received with respect to a disallowed claim, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Here, a July 1997 rating decision denied entitlement to service connection for bilateral hearing loss disability based on a finding that the Veteran did not have hearing loss for VA purposes.  The Veteran did not appeal that decision.  

Pertinent evidence of record at the time of the July 1997 rating decision included the Veteran's service treatment records (STRs), which showed that the Veteran had right ear hearing loss for VA purposes at the time of his separation from active service, and a May 1997 VA audiology evaluation report, which showed that he did not have bilateral hearing loss disability for VA purposes.  

Relevant evidence received since the July 1997 rating decision includes a March 2010 VA audiology evaluation report, which shows that the Veteran has bilateral hearing loss disability for VA purposes; and, a November 2010 opinion from the Veteran's private audiologist in which it was opined that the Veteran's bilateral hearing loss disability was related to acoustic trauma sustained in active service.  

The Board finds that the March 2010 VA audiology evaluation report and the November 2010 opinion from the Veteran's private audiologist are new and material.  These documents are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.  Accordingly, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is warranted.

Entitlement to Service Connection-Right Ear Hearing Loss & Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (west 2014); 38 C.F.R. § 3.303 (2015).  Specifically, for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).
With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In the current appeal, the Veteran asserts that he has right ear hearing loss and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, he reports that he was exposed to extremely loud noise in the form of air defense artillery machinery while in active service.  He also reports that he did not always relay a history of tinnitus because for a long time and that he did not know what his symptoms were, as he did not experience a true "ringing" in the ears.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) while in active service was that of an Avenger crewmember and Vulcan crewmember.  Research conducted by the Board shows that the Avenger and the Vulcan are large air defense artillery systems, which include large arms weaponry capable of causing significant acoustic trauma.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

At the February 1997 separation examination, the Veteran underwent an audiogram which showed right ear hearing loss disability for VA purposes (at the time of his separation from active service).  38 C.F.R. § 3.385.  The remainder of the STRs is silent for complaints of, or treatment for, tinnitus.  Regardless, the Veteran has reported that he first experienced symptoms of hearing loss and noise that sounded like "crickets" in his ears during active service and that the symptoms have continued since his separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

At the March 2010 VA audiology evaluation, the Veteran reported the significant noise exposure described above and denied any significant post-service occupational noise exposure.  He reported that, since his separation from active service, he had worked as a bail bondsman, an appliance service technician, and a Veterans service officer.  He denied any significant post-service recreational noise exposure, claiming that he only occasionally used power tools.  He reported that he had been experiencing tinnitus since 1995, while still in active service.  He was diagnosed with right ear hearing loss and tinnitus.  The examiner opined that right ear hearing loss was less likely as not caused by, or a result of, acoustic trauma.  In this regard, the examiner noted that there were no significant, permanent threshold changes in the Veteran's hearing acuity during active service and that the current hearing status suggested middle ear involvement.  The examiner opined that it was as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss, but then opined that tinnitus was less likely as not caused by or a result of acoustic trauma.  In this regard, the examiner noted that there was no significant, permanent hearing loss identified and according to the Noise Manual, only seldom does noise cause a permanent tinnitus without also causing hearing loss.  

The March 2010 VA opinions to be inadequate.  The examiner failed to address the fact that the Veteran was shown, by audiogram, to have right ear hearing loss at the time of his separation examination in February 1997.  The examiner did not address the statements made by the Veteran indicating that he has experienced symptoms of hearing loss and tinnitus since his active service.  As the opinions are inadequate, they cannot serve as the basis of a denial of service connection.  

Moreover, in a November 2010 letter, the Veteran's private audiologist opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus were related to his active service noise exposure.  In this regard, the private audiologist noted that the Veteran's in-service MOS and accompanying noise exposure was considered.  Further, the audiologist noted that even though the Veteran's in-service audiograms tended to show hearing within normal limits, it was documented in the histopathology literature that outer hair cell damage in the cochlea occurred prior to an individual ever showing a threshold shift on an audiogram.  

The Board finds that the November 2010 private audiologist opinion is adequate because the examiner thoroughly discussed the pertinent evidence in the claims file and other relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 
At a June 2012 VA audiology evaluation, the Veteran again reported the noise exposure described above and denied significant post-service occupational and recreational noise exposure.  He reported that he first experienced tinnitus in the early 1990s.  The examiner diagnosed right ear hearing loss and tinnitus.  

The examiner opined that the Veteran's right ear hearing loss was less likely as not caused by or the result of an event in active service.  In this regard, the examiner noted that the record did not support a claim of onset of hearing impairment due to acoustic trauma during active service as the Veteran had a VA audiology evaluation within two month of separation which showed hearing within normal limits.  Additionally, the examiner noted that there was no clinically significant threshold shift consistent with acoustic trauma found during the Veteran's active service.  The examiner acknowledged the November 2010 opinion provided by the Veteran's private audiologist, but noted that it was pure speculation for several reasons: 1) the audiologist ignored the enlistment audiogram results showing a possible pre-existing histological change; 2) the audiologist failed to recognize that histological changes were as likely as not to have been present prior to service; 3) the audiologist did not address possible histological changes due to a history of childhood ear infections; 4) the audiologist ignored the decades of accepted medical knowledge and literature that acoustic trauma early in life does not cause onset of hearing impairment later in life after noise exposures have ceased; 5) the audiologist ignored the fact that histological studies are post-mortem studies that, while document changes present, do not predict that a hearing impairment will develop; and 6) the audiologist has no clinical evidence that the Veteran has histological changes that acquired or were aggravated during service.  Further, the examiner noted that otoacoustic studies show that not all individuals exposed to acoustic trauma show clinical evidence of cochlear dysfunction and that, as with noise induced hearing loss, the susceptibility of individuals to acoustic trauma varies widely.  So, without pre and post exposure otoacoustic or histological studies, any opinion on whether an individual acquired cochlear dysfunction while pure tone thresholds were within clinically normal limits is a matter of pure speculation.  
The examiner also opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of active service noise exposure.  In this regard, the examiner noted that the Veteran did not report tinnitus at any of his 1997 VA examinations, to include his audiology evaluation, at which point the examiner noted that there were no complaints of tinnitus.  Further, the examiner noted that the Veteran did not report experiencing any ear, hearing, or other problems at the time of his February 1997 separation examination.  

The June 2012 VA opinions are inadequate.  Nearly the entire opinion on hearing loss is predicated upon a finding that the Veteran may have had right ear hearing loss prior to service.  However, this is not an accurate assessment of the facts.  There are no audiogram results of record showing the Veteran to have right ear hearing loss at the time of his entry into active service, let alone right ear hearing loss which would constitute a disability for VA purposes.  Further, the examiner completely disregarded the fact that at the time of his February 1997 separation examination audiogram, the Veteran did in fact have findings consistent with right ear hearing loss disability for VA purposes.  Additionally, the examiner failed to consider the statements from the Veteran in which he reported that he first experienced right ear hearing loss during active service and that his symptoms have continued since that time.  With regard to the opinion regarding tinnitus, the examiner noted that there was no ear problems reported at separation.  The examiner failed to consider the Veteran's lay statements regarding the onset and continuity of his tinnitus symptoms.  As the opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and tinnitus, and his statements have been found credible.  
In sum, the Board concedes that the Veteran sustained acoustic trauma during active service.  The VA medical opinions of record are not competent opinions against the claims as they do not consider all the pertinent facts and do not provide complete, thorough, and detailed rationales supporting the conclusions reached.  The Veteran's private audiologist has competently linked the Veteran's current diagnoses of right ear hearing loss and tinnitus to acoustic trauma sustained in active service and that opinion are the most probative medical evidence of record.  The Veteran has competently and credibly reported a decrease in right ear hearing acuity during service (following noise exposure), and he has competently and credibly reported tinnitus during service.  He has also credibly asserted a continuity of symptomatology since service.  In addition, he has current diagnoses of tinnitus and right ear hearing loss for VA purposes.  38 C.F.R. § 3.385 (2015).  Therefore, the Board finds that the evidence supports the grants of service connection for right ear hearing loss and tinnitus.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for bilateral hearing loss disability is granted.  

Entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, the Board finds that additional development is warranted before the Veteran's claim of entitlement to service connection for left ear hearing loss disability can be adjudicated.  Review of the record shows that, at the March 2010 VA audiology evaluation, the Veteran was found to have speech recognition ability of 92 percent in the left ear, which is consistent with a finding that the Veteran had left ear hearing loss for VA purposes.  However, he was afforded another VA audiology evaluation in June 2012, at which time he was not found to have either auditory threshold or speech recognition findings consistent with a diagnosis of left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  

As noted above however, in a November 2010 statement, the Veteran's private audiologist reports that the Veteran had hearing loss as a result of acoustic trauma sustained in active service.  However, there are no audiogram results contained in that report.  Thus, it is unclear as to whether the Veteran was found to have left ear hearing loss which constitutes a disability for VA purposes at that time.  As there is some inconsistency in the record as to whether the Veteran actually has a current diagnosis of left ear hearing loss which constitutes a disability for VA purposes, the Board finds that he should be afforded a VA audiology evaluation to determine whether he has left ear hearing loss for VA purposes.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine whether he has left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed.

3.  Confirm that the VA audiology evaluation report comports with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for left ear hearing loss disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


